Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey Blankman on May 3, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended). A gas distribution plate comprising: a faceplate having a front surface and a back surface defining a thickness and a plurality of apertures extending through the thickness; and a backing plate having a front surface and a back surface defining a thickness, the front surface in contact with the back surface of the faceplate, the front surface of the backing plate including a concave portion to form a plenum bounded by the concave portion and the back surface of the faceplate, and a plurality of thermal elements extending from C less than an outer peripheral diameter DP of the backing plate to provide a sealing surface at the outer front face ring.9. (Previously Presented). The gas distribution plate of claim 8, wherein the concave portion diameter DC is greater than or equal to about 90% of the outer peripheral diameter DP.10. (Previously Presented). The gas distribution plate of claim 8, wherein the backing plate is bonded to the faceplate at the sealing surface.11. (Previously Presented). The gas distribution plate of claim 10, wherein the backing plate is bonded to the faceplate at the front surface of the thermal elements.12. (Previously Presented). The gas distribution plate of claim 1, wherein the backing plate further comprises a gas inlet providing fluid communication between the back surface of the backing plate and the plenum.13. (Previously Presented). The gas distribution plate of claim 1, wherein the plurality of apertures extending through the faceplate have a back surface diameter and a front surface diameter different from the back surface diameter.14. (Previously Presented). The gas distribution plate of claim 13, wherein the front surface diameter is smaller than the back surface diameter.15. (Previously Presented). The gas distribution plate of claim 14, wherein the plurality of apertures have a back portion diameter and a front portion diameter and a transition portion between the back portion and the front portion.16. (Previously Presented). The gas distribution plate of claim 1, wherein the backing plate further comprises a thermal control component within a body of the backing plate to control a temperature of the backing plate and faceplate.17. The gas distribution plate of claim 1, wherein the backing plate comprises: a plenum plate having a front surface and a back surface defining a thickness of the plenum plate, the front surface in contact with the back surface of the faceplate, the front surface of the plenum plate including the concave portion to form a plenum bounded by the concave portion and the back surface of the faceplate, and a plurality of thermal elements extending from a concave surface the concave portion and contacting the back surface of the faceplate; and a backing plate cover having a front surface and a back surface defining a thickness of the backing plate cover, the front surface of the backing plate cover in contact with the back surface of the plenum plate, wherein the back surface of the backing plate cover is the back surface of the backing plate and the front surface of the plenum plate is the front surface of the backing plate, and wherein the backing plate cover is connected to the plenum plate by a mechanical fastener and the configured to: and/or and/or and/or 
19. (Currently Amended). A method of processing a substrate, the method comprising: controlling a temperature of a gas distribution plate having a faceplate with a front surface and a back surface defining a thickness and a plurality of apertures extending through the thickness, and a backing plate having a front surface and a back surface defining a thickness, the front surface in contact with the back surface of the faceplate, the front surface of the backing plate including a concave portion to form a plenum bounded by the concave portion and the back surface of the faceplate, and a plurality of thermal elements extending from 

Allowable Subject Matter
Claims 1-20 are allowable. Claims 19 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I,II,II and species I-V, as set forth in the Office action mailed on February 23, 2021, is hereby withdrawn and claims 19 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: The allowed claims are directed to a thermally controlled gas distribution plate (100) consisting of a faceplate (120) and a backing plate (150). The claimed “concave portion” (155) with plural “thermal elements” (160) extending downward therefrom is the claimed feature that is neither taught or suggested, either alone or in combination, by any of the closest cited prior art. The Examiner notes Hayashi; Daisuke et al. (US 20120247673 A1/ US 9082593 B2) who’s Figures 3-17 illustrate a faceplate (51) and a backing plate (52) having the claimed stacking orientation. Notably Hayashi’s backing plate (52) contain numerous discrete/separated concave portions (57/52 interface) and numerous discrete/separated thermal elements (57). However, Hayashi does not teach the claimed single “concave portion” with plural discrete/separated “thermal elements”. Choi; Sun Hong et al. (US 20110048325 A1) shows similar plural discrete/separated “thermal elements” (US 20110048325 A1) but lacks the claimed “concave portion”. Other references to Tsuei; Lun et al. (US 20100136216 A1), Choi; Jae-Wook et al. (US 20100006031 A1, US 8702867 B2), Choi; Soo Young et al. (US 20080305246 A1, US 20060228496 A1, US 8142606 B2), FUNAKI, KATSUNORI et al. (US 20030205202 A1), TEI, GOUSHU et al. (US 20020011215 A1),  Cain; John L. et al. (US 5439524 A) have similar concave portions but lack at least the claimed thermal elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716